Exhibit 10(xliii)

AMERICAN GREETINGS CORPORATION

STOCK OPTION AGREEMENT

1997 Equity and Performance Incentive Plan

Cleveland, Ohio

 

WHEREAS, the individual identified on the attached form, (the “Optionee”) is a
director of American Greetings Corporation (the “Company”); and

WHEREAS, the Company is authorized under the attached 1997 Equity and
Performance Incentive Plan (“Plan”) to grant stock options to directors
including the Optionee;

NOW, THEREFORE, in consideration of their mutual promises herein, the Company
and the Optionee agree as follows:

Subject to the terms and conditions set forth in the Plan:

(1)    The Company hereby grants to the Optionee options (“Options”) to purchase
the Class of Common Shares, par value $1 per share (“Shares”), of the Company in
the amount and at the price indicated on the attached form, the option price
being the market price of the Company’s Class A Common Shares quoted by the New
York Stock Exchange (“NYSE”) on the day on which these Options are granted, and
agrees to cause certificates for any Shares purchased hereunder (or other
evidence of share ownership selected by the Company) to be delivered to the
Optionee upon receipt of the purchase price either (i) in cash or check; (ii) in
whole or in part, Class A and/or Class B Common Shares of the Company valued (in
the case of both Class A and/or Class B Common Shares) at the time of exercise
at least equal to the option price; (iii) by surrender of any other award or
grant under the Plan valued at the time of exercise at least equal to the option
price; or (iv) a combination of such payment methods.

(2)    The Options shall become exercisable, from time to time, in whole or in
part, according to the attached schedule, as long as the Optionee remains a
director of the Company. Once the Options have become exercisable, all or any
part of the Options shall be exercisable during the balance of the option
period; provided, however, if the Optionee shall die, become permanently
disabled or incompetent, or has ten (10) or more years of continuous service
with the Company and shall terminate as a director at age 65 (and on such other
grounds as the Compensation Committee of the Board may hereafter determine in
its sole discretion), all Options represented by this Stock Option Agreement
that have not vested shall become immediately exercisable in full.

(3)    The Options shall terminate on the earliest of the following dates:

 

 

  (a)

 Ten years from the date on which they were granted; or

 

 

  (b)

 One year from the date of death or permanent disability or incompetence of the
Optionee if the same was the cause of, or occurred within three months after,
termination of the Optionee’s service as a director of the Company; or

 

 

  (c)

 Six months and one day from the date of termination of service as a director in
all other cases.

In the event the Compensation Committee determines that the Optionee has
intentionally committed an act materially inimical to the interests of the
Company, this Stock Option Agreement shall terminate at the date of such act,
notwithstanding any other provision hereof. Nothing in this Section (3) shall be
construed to modify or enlarge the rights of the Optionee as set forth in
Section (2) hereof. Nothing contained in this Stock Option Agreement shall limit
whatever right the Company might otherwise have to terminate the service of the
Optionee and the terms hereof shall not be affected in any manner by any
agreement between the Optionee and the Company.

(4)     Persons receiving Options by will or by the laws of descent and
distribution may exercise the Options upon the terms provided for in the Plan
and this Stock Option Agreement.

 

(5)    The Options shall not be exercisable if at the time of exercise such
exercise would require registration of the Class A or Class B Common Shares or
other securities to be purchased hereunder under the Securities Act of 1933, as
amended, or under any similar federal securities law then in effect and such
registration shall not then be effective. The Company shall register the Class A
or Class B Common Shares or other securities covered by this Stock Option
Agreement under any such law if such registration shall be necessary to the
exercise of the Options and the Compensation Committee in its sole discretion
determines that such registration would not result in undue expense or hardship
to the Company and that such registration is desirable to effect the purposes
for which the Options are granted.

(6)    The Options may be exercised by the Optionee by (a) delivering to the
Company (Attention of the Director—Retirement & Payroll or successor to such job
title) written notice of the number and class of Shares with respect to which
the Options are being exercised, and (b) in those cases where the Optionee does
not intend to immediately sell the Shares covered by the Options, paying the
purchase price of the Shares being acquired plus any required withholdings. The
Optionee shall have no rights as a shareholder with respect to any Shares
covered by the Options evidenced by this Stock Option Agreement until such time
that the Option is exercised and the Optionee pays the full purchase price for
the underlying Shares. In those cases where the Optionee intends to immediately
sell Shares covered by the Options, after notifying the Company of his or her
intention to sell, the Optionee will receive the amount by which the sale price
exceeds the grant price for such Shares, after deducting applicable taxes and
brokerage fees, but not interest that might otherwise be paid on an advance of
moneys to the Optionee between the exercise and settlement dates. The sale price
for both Class A and Class B Common Shares shall be the price of Class A Common
Shares as quoted by NYSE as of the close of business on the date of exercise.

(7)    If any provision of this Stock Option Agreement conflicts with any
provision in the 1997 Equity and Performance Incentive Plan, the provisions of
the 1997 Equity and Performance Incentive Plan shall govern.

AMERICAN GREETINGS CORPORATION

[Non-Employee Director Form]
